Citation Nr: 1643924	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  14-00 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received with respect to the claim of service connection for lower extremity neuropathy.

2. Entitlement to service connection for bilateral lower extremity neuropathy.

3. Entitlement to service connection for bilateral upper extremity neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified before the undersigned in a February 2016 hearing.  A hearing transcript is of record.


FINDINGS OF FACT

1. In an unappealed November 2009 rating decision, the RO denied the claim of service connection for lower extremity neuropathy; no new and material evidence was received within one year of that decision.

2. Additional evidence received since the RO's November 2009 decision is new and relates to an unestablished fact necessary to substantiate the claim of service connection for lower extremity neuropathy.

3. The evidence shows that the Veteran's peripheral neuropathy is related to herbicide exposure from service in Vietnam.


CONCLUSIONS OF LAW

1. The November 2009 rating decision became final, but new and material evidence has been received to reopen the claim for service connection for lower extremity neuropathy.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).

2. The criteria for service connection for lower extremity neuropathy have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3. The criteria for service connection for upper extremity neuropathy have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision reopens and grants the claims on appeal, the Veteran could not be prejudiced and discussion of compliance with the Veterans Claims Assistance Act is not necessary.

I. New and material evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The RO issued a rating decision in November 2009 denying the Veteran's claim of service connection for lower extremity neuropathy.  The RO found no evidence of neuropathy in service and noted that the Veteran's neuropathy had not become manifest within one year after his last exposure to herbicides.  The Veteran did not appeal and no new evidence was received within one year of the rating decision.  Therefore, the November 2009 rating decision became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.104.

The evidence at the time of the last final November 2009 denial included service records, statements from the Veteran, and VA treatment records.  Since that denial, the Veteran submitted a medical opinion dated in April 2016 addressing the causal connection between neuropathy and in-service herbicide exposure.  This new evidence addresses nexus, which is an unestablished fact necessary to prove the claim.  In light of the foregoing, the Board finds that new and material evidence has been received, and the claim for service connection for lower extremity neuropathy is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).

II. Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a veteran served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides.  38 C.F.R. § 3.307.  Certain diseases will be presumed service-connected if a veteran was exposed to herbicides in service, even if there is no record of the disease during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).    

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds the Veteran's statements credible; he has been detailed and generally consistent.

The Board reviewed the evidence and finds that the criteria for service connection for upper and lower peripheral neuropathy have been met.  See 38 C.F.R. §§ 3.303, 3.307.  

The evidence shows that the Veteran currently has neuropathy and is presumed to be exposed to herbicides in service.  VA treatment records and the April 2012 examination report show diagnosis of neuropathy in the upper and lower extremities.  The Veteran served in the Republic of Vietnam in 1967 and 1968, dates for which exposure to herbicides is presumed.  See Military Personnel Records, 38 C.F.R. § 3.307.

Additionally, the evidence shows that herbicides are at least as likely as not the cause of the Veteran's neuropathy.  VA medical records show that the Veteran's neuropathy had no known etiology and was first diagnosed in 2006.  The Veteran reported some discomfort in his feet but noted that most symptoms began many years after service.  See Board hearing, VA examination.  The evidence does not establish that the Veteran had early-onset peripheral neuropathy, which would be presumed connected with herbicide exposure.  See 38 C.F.R. § 3.309(e).  

Nevertheless, the Veteran may still prove service connection with evidence establishing a causal connection to herbicides.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 38 C.F.R. § 3.303.  The Veteran submitted a letter from Dr. GWM establishing such a connection.  In the April 2016 letter, Dr. GWM wrote that in the Veteran's circumstances, Agent Orange was at least a reasonably possible cause of neuropathy.  Dr. GWM explained that after evaluation, there was no definitive etiology for the Veteran's neuropathy; he had no family history of peripheral neuropathy, no history of alcoholism, and no history of diabetes.  The VA examiner did not provide an opinion on nexus to refute Dr. GWM's finding.  Based on the positive opinion from Dr. GWM, the Board finds that the Veteran's peripheral neuropathy is related to his in-service herbicide exposure, and service connection is warranted.  See 38 C.F.R. § 3.303.    



ORDER

New and material evidence having been received, the petition to reopen the claim for service connection for lower extremity neuropathy is granted.

Service connection for lower extremity neuropathy is granted.

Service connection for upper extremity neuropathy is granted.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


